6/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.

Response to Arguments
Applicant’s arguments, see the amendment, filed 6/13/22, with respect to the rejection(s) of claim(s) 1-2, 4, 6-7, 9-11, 13-16, and 18-19 are under 35 U.S.C. 102 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eguchi, US 2014/0226041.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 7, 9 - 11, 13-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto, US 2011/0149125, in view of Eguchi, US 2014/0226041.
In regard to claim 1, Morimoto, US 2011/0149125, discloses an optical sensor comprising: 
an optical member (see figure 3, element 104) including comprising a plurality of focusing units (see figure 5, elements 104a) each focusing unit focusing light from a subject comprising a predetermined object or scene external to the optical sensor (see para 35); and 
a plurality of image capturing devices (see figure 5, element 106: each image capturing device includes plurality light receiving elements under each individual lens unit), each image capturing device including comprising a plurality of light-receiving elements (see figure 5: 25 pixels under each microlens 104a), each image capturing device being provided corresponding to one of the focusing units, and each image capturing device configured to receive light focused by the corresponding focusing unit and form a captured image of the subject (see figure 5 and para 35 and 58-60), 
wherein light-receiving elements, of the plurality of light-receiving elements, that are to be used to form the captured image are set for each of the image capturing devices (see para 58-60), and 
wherein the light-receiving elements used to form the captured images are selected in accordance with attributes of the target to be identified from the captured images (see para 79: light receiving elements associated with a mircolens subject to a target are selected from wherein the attribute is target identification).
The Morimoto reference does not specifically disclose wherein the light-receiving elements used to form the captured images are selected in accordance with attributes of the subject to be identified from the captured images.
Eguchi, US 2014/0226041, discloses an imaging device that reconstruct an image from multiple image wherein the subject luminance and spread amount of blur is used to construct the image (see para 91-103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Morimoto, US 2011/0149125, in view of Eguchi, US 2014/0226041, to have wherein the light-receiving elements used to form the captured images are selected in accordance with attributes of the subject to be identified from the captured images, in order to produce a higher quality image having a plurality of different shooting conditions within one image.
In regard to claim 2, Morimoto, US 2011/0149125, in view of Eguchi, US 2014/0226041, discloses the optical sensor according to claim 1.  The Morimoto reference discloses further comprising: a control unit (see figure 3, element 108) configured to control the forming of the captured images by the image capturing devices in accordance with settings data indicating settings for the light-receiving elements to be used to form the captured images (see figure 5 and para 51-57).
In regard to claim 4, Morimoto, US 2011/0149125, in view of Eguchi, US 2014/0226041, discloses the optical sensor according to claim 1.  The Morimoto reference discloses wherein the setting of the light- receiving elements used to form the captured images is carried out by a shielding member configured to block light from light-receiving elements not used to form the captured images without blocking light from the light-receiving elements used to form the captured images.
In regard to claim 6, Morimoto, US 2011/0149125, in view of Eguchi, US 2014/0226041, discloses the optical sensor according to claim 1.  The Morimoto reference discloses further comprising a focusing lens (see figure 3, element 102) arranged closer to the subject than the optical member is, and configured to focus light from the subject (see para 34).
In regard to claim 7, Morimoto, US 2011/0149125, in view of Eguchi, US 2014/0226041, discloses the optical sensor according to claim 1.  The Morimoto reference discloses wherein the optical member comprises at least one of a lens array (see figure 3, element 104), a diffraction grating, a diffusion lens, and a hologram lens (see para 35).
In regard to claim 9, Morimoto, US 2011/0149125, in view of Eguchi, US 2014/0226041, discloses a learning apparatus comprising a processor configured with a program to perform operations comprising: 
operation as an image obtainment unit (see Morimoto: figure 3, element 114) configured to obtain the captured images captured by the image capturing devices from the optical sensor according to claim 1 (see claim 1 above); and
operation as a learning processing unit (see Morimoto: figure 3, elements 116 and 118 in combination) configured to train a learning device to output attribute information of the subject upon the obtained captured images being inputted (see Morimoto: para 39-41 and 79).
In regard to claim 10, Morimoto, US 2011/0149125, discloses an image processing system comprising:
an optical sensor including comprising an optical member (see figure 3, element 104) including comprising a plurality of focusing units (see figure 5, elements 104a), each focusing unit focusing light from a subject comprising a predetermined object or scene external to the optical sensor (see para 35); and 
a plurality of image capturing devices (see figure 5, element 106: each image capturing device includes plurality light receiving elements under each individual lens unit), each image capturing device including comprising a plurality of light-receiving elements (see figure 5: 25 pixels under each microlens 104a), each image capturing device being provided corresponding to one of the focusing units, and each image capturing device configured to receive light focused by the corresponding focusing unit and form a captured image of the subject (see figure 5 and para 35 and 58-60), and wherein light-receiving elements, of the plurality of light-receiving elements, that are to be used to form the captured image are set for each of the image capturing devices (see para 58-60); and 
an information processing apparatus (see figure 3, element 108) configured to obtain attribute information indicating attributes of the subject by inputting the captured images obtained by the image capturing devices into a trained learning device (see figure 3, elements 116 and 118: any processing component with a program that executes a task reads on a trained learning device the program trained the processor to execute the task) that has been trained to identify attributes of the subject (see para 39-41 and 79), wherein 
wherein the light-receiving elements used to form the captured images are selected in accordance with attributes of the target to be identified from the captured images (see para 79: light receiving elements associated with a mircolens subject to a target are selected from wherein the attribute is target identification).
The Morimoto reference does not specifically disclose wherein the light-receiving elements used to form the captured images are selected in accordance with attributes of the subject to be identified from the captured images.
Eguchi, US 2014/0226041, discloses an imaging device that reconstruct an image from multiple image wherein the subject luminance and spread amount of blur is used to construct the image (see para 91-103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Morimoto, US 2011/0149125, in view of Eguchi, US 2014/0226041, to have wherein the light-receiving elements used to form the captured images are selected in accordance with attributes of the subject to be identified from the captured images, in order to produce a higher quality image having a plurality of different shooting conditions within one image.
In regard to claim 11, Morimoto, US 2011/0149125, in view of Eguchi, US 2014/0226041, discloses the optical sensor according to claim 10.  The Morimoto reference discloses wherein in accordance with settings data indicating settings for the light-receiving elements used to form the captured images, the information processing apparatus selects pixels to be inputted to the learning device from a plurality of pixels constituting the captured images obtained by the image capturing devices (see figure 4, step S103 and para 55-56).
In regard to claim 13, Morimoto, US 2011/0149125, in view of Eguchi, US 2014/0226041, discloses the optical sensor according to claim 10.  The Morimoto reference discloses wherein the information processing apparatus outputs, as the attribute information, one or a combination of a position, orientation, attitude, size, shape, motion, type, individual identification information, color, brightness, and environment information of the subject (see para 79: identification of subject).
In regard to claim 14, Morimoto, US 2011/0149125, in view of Eguchi, US 2014/0226041, discloses the optical sensor according to claim 10.  The Morimoto reference discloses wherein on the basis of output of the learning device, the information processing apparatus creates an image in which the subject is rendered, and outputs the created image as the attribute information (see para 43-46).
In regard to claim 15, Morimoto, US 2011/0149125, in view of Eguchi, US 2014/0226041, discloses the optical sensor according to claim 2.  The Morimoto reference discloses further comprising a focusing lens (see para 102) arranged closer to the subject than the optical member is, and configured to focus light from the subject (see para 33-34).
In regard to claim 16, Morimoto, US 2011/0149125, in view of Eguchi, US 2014/0226041, discloses the optical sensor according to claim 2.  The Morimoto reference discloses wherein the optical member comprises at least one of a lens array (see figure 3, element 104), a diffraction grating, a diffusion lens, and a hologram lens (see para 34).
In regard to claim 18, Morimoto, US 2011/0149125, in view of Eguchi, US 2014/0226041, discloses the optical sensor according to claim 11.  The Morimoto reference discloses, wherein the information processing apparatus outputs, as the attribute information, one or a combination of a position, orientation, attitude, size, shape, motion, type, individual identification information, color, brightness, and environment information of the subject (see para 79: identification of subject).
In regard to claim 19, Morimoto, US 2011/0149125, in view of Eguchi, US 2014/0226041, discloses the optical sensor according to claim 11.  The Morimoto reference discloses wherein on the basis of output of the learning device, the information processing apparatus creates an image in which the subject is rendered, and outputs the created image as the attribute information (see para 43-46).

Allowable Subject Matter
Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.	
		
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 20, the prior art does not disclose an image processing system with the combination of limitations specified in the claimed invention, specifically the limitations of:
an information processing apparatus configured to obtain attribute information indicating attributes of the subject by inputting the captured images obtained by the image capturing devices into a trained learning device that has been trained to identify attributes of the subject, wherein the light-receiving elements used to form the captured images are selected in accordance with attributes of the subject to be identified from the captured images, and the learning device comprises a neural network, a support vector machine, a self-organizing map, or a learning device that learns through reinforcement learning, as stated in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0100573, discloses an imaging device that performs image processing using subject brightness information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs